TANNER, P. J.
Petitioner’s husband sustained an accident, in the course of his employment, from running a splinter into his finger. The finger became infected and resulted in the loss of the man’s life. It appeared that the splinter was taken out ‘by means of a needle which was in common use for that purpose and respondent claims that the infection was not due to the accident. We are of the opinion, however, that under the authorities the infection was due to the accident, and a decree may be entered in favor of the petitioner.